Citation Nr: 0729573	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to August 11, 2003 
for the grant of a rating of 20 percent for a left shoulder 
dislocation with degenerative changes, postoperative.

2. Entitlement to an initial disability rating in excess of 
20 percent for a left shoulder dislocation with degenerative 
changes, postoperative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that granted the veteran's claim of 
entitlement to service connection for left shoulder 
dislocation with degenerative changes, post-operative 
surgery, with an evaluation of 0 percent, effective May 24, 
1946, and an evaluation of 10 percent, effective August 11, 
2003.  The veteran perfected a timely appeal of this 
determination to the Board.

In January 2005, the RO increased the veteran's rating to 20 
percent, effective August 11, 2003.  Because a disability 
rating of 20 percent does not represent the maximum rating 
available for left shoulder dislocation with degenerative 
changes, and because it does not cover the entire period from 
the initial grant of service connection, the propriety of the 
initial ratings remains an issue for appellate review, and 
the Board has identified this issue as listed on the cover 
page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for a left shoulder dislocation with 
degenerative changes, postoperative, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The facts do not reflect left shoulder motion limited to 
shoulder level, ankylosis of scapulohumeral articulation, 
malunion of the humerus, moderate deformity, recurrent 
dislocations of the scapulohumeral joint, or guarding of 
movement at the shoulder level prior to August 11, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2003 
for the grant of a rating of 20 percent for a left shoulder 
dislocation with degenerative changes, postoperative, have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide 
information or evidence in his possession that pertained to 
his claim, and describing the types of evidence that were 
pertinent to his claim.

The Board acknowledges that, while the September 2003 letter 
informed the veteran about the information and evidence not 
of record that was necessary to substantiate a service 
connection claim, the veteran was not provided formal notice 
of the information and evidence required to substantiate an 
effective date claim.  However, in his January 2004 Notice of 
Disagreement, the veteran argued that his service-connected 
condition should have warranted a compensable rating in 1946 
because it was just as bad then if not worse than it 
currently was.  Therefore, as the veteran argued that his 
rating should be changed to reflect the severity of the 
disability as it was in 1946, although the veteran was not 
provided formal notice of the criteria to substantiate an 
effective date claim, the Board finds that the veteran had 
actual knowledge of such criteria, and thus was not 
prejudiced by the lack of formal notice.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a 
letter from the veteran's private physician, a VA 
compensation and pension examination, the veteran's testimony 
at his January 2007 hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.



II. Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to August 11, 2003 for the grant of a 20 percent rating 
for a left shoulder dislocation with degenerative changes, 
postoperative.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The plain meaning of the requirement that the effective date 
be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.  Meeks v. 
West, 12 Vet. App. 352 (1999), aff'd, 216 F.3d 1363 (Fed. 
Cir. 2000).

The veteran's shoulder is currently rated as limitation of 
shoulder motion under Diagnostic Code (DC) 5201.  Under DC 
5201, for a minor (non-dominant) joint, motion limited to 
midway between side and shoulder level and motion limited to 
shoulder level both warrant a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5201.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board also notes the provisions of DC 5202, for other 
impairment of the humerus, and DC 5200, for ankylosis of 
scapulohumeral articulation.

Under DC 5202, for the minor upper extremity, a 20 percent 
evaluation is warranted if there is malunion of the humerus 
with moderate deformity or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level.  A 20 percent rating is 
also warranted for malunion of the minor humerus with marked 
deformity or recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  38 C.F.R. § 4.71a, DC 5202. 

Under DC 5200, favorable ankylosis of scapulohumeral 
articulation in the minor extremity, with abduction to 60 
degrees and ability to reach the mouth and head, warrants a 
20 percent rating.  C.F.R. § 4.71a, DC 5200.

The veteran's service medical records indicate that he was 
treated in April 1946 for complaints of frequently 
dislocating his shoulder.  On physical examination, it was 
noted that there was obvious looseness of the capsule of the 
left shoulder joint, and that the head of the humerus could 
be easily subluxed anteriorly by moderate pressure with the 
hand.  The veteran was diagnosed as having chronic, recurrent 
dislocation of the left shoulder.

The veteran underwent surgery in April 1946 of Nicola type of 
biceps tendon transplant.  Service medical records show that, 
during May 1946, the veteran had his sutures out, the wound 
was clean and healed, there was no pain and the condition 
became good, movement became good, with no pain, full motion 
was restored as of May 20, 1946, and the veteran was returned 
to duty on May 21, 1946.

On May 24, 1946 separation examination, under the heading 
"History of illness or injury", dislocation, chronic, 
recurrent, left shoulder, 46 was noted.  On examination of 
the spine and extremities, the veteran was noted to have had 
a normal evaluation, and no abnormalities were noted.

The first post-service medical treatment record is a VA X-ray 
report dated in November 2003.  The report indicates marked 
degenerative changes in the left glenohumeral joint with 
osteophyte formation and heterotopic bone surrounding the 
joints, a Synovial chondroma, and narrowing of the 
acromioclavicular (AC) joint.  The veteran was diagnosed as 
having marked degenerative changes of the left shoulder as 
described.

The veteran was afforded a VA compensation and pension 
examination in November 2003.  On examination, the following 
was noted: the veteran had full range of motion from 0 to 180 
degrees but severe pain from 170 to 180 degrees; he stated 
that he had had several dislocations in the past, two or 
three times since 1944; he had chronic left shoulder 
dislocation; he had surgery and then had recurrent left 
shoulder dislocation, anterior; there was no pain on 
repetition; he was tender from 0 to 90 degrees; and internal 
rotation and external rotation were from 0 to 90 degrees with 
pain.  It was noted that the X-ray report of the left 
shoulder showed marked degenerative changes on the left 
shoulder, with Synovial chondroma, narrowing of space, and 
marked changes of arthritis with tenderness from 170 to 180 
degrees.

The veteran submitted a January 2004 letter from his private 
physician, Dr. M.  In the letter, Dr. M. indicated the 
following: that the veteran stated that for the first few 
years after his surgery the shoulder felt like it was doing 
well, but then started dislocating again and the surgery 
apparently was not completely successful; that the veteran 
had approximately 20 dislocations from 1946 to the present; 
that he had to stop using his shoulder in a normal manner or 
it would dislocate; that he really could not work or strain 
overhead; that, with time, since discharge, the pain had 
gotten worse and worse and now was quite severe; that, on 
examination, his shoulder had atrophy of the left shoulder 
girdle involving the supraspinatus, infraspinatus and 
trapezius on the left; that he had marked loss of motion in 
the right shoulder; that he could forward flex and extend, 
but had approximately 50 percent loss of forward flexion and 
extension; that he had close to zero internal and external 
rotation of the left shoulder, and only 50 degrees of 
abduction of the left shoulder; that this movement was 
painful and he could barely get his hand to the back of his 
head, and barely get his hand to the low back belt.  Dr. M. 
expressed the following opinions: that the veteran had a 
continuous condition that had been present since the original 
injury; that surgery was not successful and he had had 
continued dislocations since that time, the original injury 
and all of the subsequent dislocations contributing to the 
arthritic changes and the pain that he had at present; and 
that it appeared to be a continuation and he had physical 
impairment of the left shoulder since his injury and since 
his discharge to the present.

After reviewing the record, the Board finds that the veteran 
is not entitled to an effective date prior to August 11, 2003 
for the grant of a rating of 20 percent for his left shoulder 
condition.

The only medical evidence of record regarding the veteran's 
left shoulder condition prior to August 11, 2003 is the 
veteran's service medical records.  These records indicate 
that following the veteran's left shoulder surgery for his 
recurrent dislocations, by late May 1946, movement of the 
shoulder was good, with no pain, full motion was restored by 
May 20, 1946, and the veteran was returned to duty on May 21, 
1946.  Also, the veteran's May 24, 1946 separation 
examination, while indicating a history of chronic, recurrent 
dislocation of the left shoulder in 1946, indicated a normal 
evaluation of the spine and extremities, with no 
abnormalities noted.  There is no post-service medical 
evidence prior to August 11, 2003 that indicates that the 
veteran's level of left shoulder disability was worse than it 
was noted to be following his surgery in 1946.

As the veteran's shoulder motion following his surgery in 
late May 1946 was noted to be full and without pain, and as 
the veteran was noted to have a normal evaluation of the 
spine and extremities on May 1946 separation examination, the 
evidence does not indicate that the veteran's left shoulder 
motion was limited to shoulder level, or that any ankylosis 
of scapulohumeral articulation was present.  Thus, the 
veteran's disability does not meet the criteria for a 
compensable rating under either DC 5202 or 5200, based on the 
medical evidence existing prior to August 11, 2003.  
Furthermore, no malunion of the humerus following the May 
1946 surgery was noted, or moderate deformity, any recurrent 
dislocations of the scapulohumeral joint, or guarding of 
movement at the shoulder level.  Therefore, based on the 
medical evidence prior to August 11, 2003, the veteran's 
disability does not meet the criteria for a compensable 
rating under DC 5201.

The Board notes the veteran's contentions that during his May 
24, 1946 separation physical, his left arm was in a sling and 
restrained to present movement to allow for healing, so it 
could not have been tested for range of motion.  However, in 
addition to the May 24, 1946 separation physical, where the 
veteran was noted to have had a normal evaluation of the 
spine and extremities, service medical records show that, at 
the end of May 1946, there was no pain and the condition of 
the shoulder became good, movement became good, with no pain, 
and full motion was restored as of May 20, 1946.  Without any 
medical evidence that the condition of the veteran's shoulder 
was worse than reported in the service medical records, the 
Board does not find, based on the evidence, that the 
veteran's left shoulder condition was different than is 
stated in the medical record.

The Board has also considered the veteran's contentions that, 
although his shoulder did well for a few years after service, 
he continued to experience problems with his left shoulder 
following his 1946 surgery and separation from service.  The 
Board also notes that the veteran reported on November 2003 
VA examination that he had dislocated his shoulder again two 
or three times since 1944, and that Dr. M., in his January 
2004 letter, reported that the veteran had reported 
approximately 20 dislocations from 1946 to the present.  The 
Board furthermore notes Dr. M.'s opinion that the 1946 
surgery was not successful, and that the veteran had had 
subsequent dislocations with physical impairment since his 
separation from service.

However, the Board again notes that the record is negative 
for any indication of treatment for any shoulder condition in 
the period of over 57 years from the veteran's separation 
from service in May 1946 until August 11, 2003, and that 
there is no competent medical evidence of record dated before 
August 11, 2003 that the veteran's level of left shoulder 
disability had gotten worse since his separation examination 
in May 1946.  The Board also notes that where the facts show 
that the veteran received treatment from a physician many 
years after service, and the conclusion reached by the 
physician is clearly based solely on the history provided by 
the veteran, or the hearsay recitation of a diagnosis or 
other medical history, the Board is not bound to accept the 
medical conclusions and/or opinions of a physician.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  Although Dr. M. 
in his January 2004 letter indicated that he reviewed the 
veteran's records of surgery in service, there is no 
indication that he reviewed any post-service medical records 
dated prior to August 11, 2003.  Thus, as Dr. M. provided 
treatment to the veteran many years after service, and the 
conclusion reached by Dr. M. is clearly based solely on the 
history provided by the veteran, Dr. M.'s opinion lacks 
probative value with respect to the veteran's level of 
shoulder disability during the period between the veteran's 
May 24, 1946 separation examination and August 11, 2003.

In short, while recognizing the veteran's contentions that he 
is entitled to an effective date going back to his separation 
from service based on the condition of his shoulder since 
that time, there is no medical evidence prior to August 11, 
2003 supporting the contention that his shoulder condition 
was worse, but only the veteran's May 1946 service medical 
records, including separation examination, indicating that 
the veteran's shoulder function was normal, with no pain and 
full range of motion.  Accordingly, an effective date prior 
to August 11, 2003 for the grant of a rating of 20 percent 
for a left shoulder dislocation with degenerative changes, 
postoperative, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date prior to August 11, 2003 for 
the grant of a rating of 20 percent for a left shoulder 
dislocation with degenerative changes, postoperative, is 
denied.


REMAND

The veteran was afforded a VA examination in November 2003 in 
order to determine his current level of shoulder disability.  
In an October 2005 statement, the veteran claimed that his 
condition had gotten worse, and requested another VA 
examination to determine his level of disability.

Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).

As the veteran's last VA examination was in November 2003, 
and the veteran asserts that his condition has worsened, the 
instant case must be remanded to determine the veteran's 
current level of left shoulder disability.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the current level of 
disability of his left shoulder 
condition.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


